Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/081,238 filed on October 27, 2020.

Election/Restrictions
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
4.	This application may contain claims directed to the following patentably distinct device species:
Species I. Embodiment 1: Fig. 3
Species II. Embodiment 2: Fig. 4
Species III. Embodiment 3: Fig. 5
Species IV. Embodiment 4: Fig. 6
Species V. Embodiment 5: Fig. 7

Species II (Fig. 4) differs from species I (Fig. 3), wherein in the patterned shielding structure 160B in Fig. 4, a conductive component C1 is adjacent to a conductive component C3, and a conductive component C2 is connected to a conductive component C4 by a connection portion P. Alternately, there is no Attorney Docket No. 0114973.264US2branch portion in the space between the conductive component C1 and the conductive component C3, and only the connection portion P is disposed in the space between the conductive component C1 and the conductive component C3.
Species III (Fig. 5) differs from species II (Fig. 4), wherein in the patterned shielding structure160C in Fig. 5, all of comb-shaped branches B11-B18 are not oriented in the same direction. The branch B11 and the branch B12 are oriented in a first direction, the branch B13 and the branch B14 are oriented in a second direction, the branch B15 and the branch B16 are oriented in a third direction, and the branch B17 and the branch B18 are oriented in a fourth direction.
Species IV (Fig. 6) of the patterned shielding structure 160D, a main portion M11, a main portion M12, a main portion M21, and a main portion M22 are T-shaped. A main portion L1 and a main portion L2 are elongated. The main portion M11 and the main portion M12 are connected by a connection portion P1. The main portion M21 and the main portion M22 are connected by a connection portion P2. The main portion L1 is connected to the main portion M12. The main portion L2 is connected to the main portion M21. The main portion L1 and the main portion L2 are connected by a connection portion P3. The main portion M11, the main portion M12, the main portion M21, the main portion M22, the main portion L1, the main portion L2, the connection 
Species V (Fig. 7) of the patterned shielding structure 160E includes a main portion M1, a main portion M2, a main portion M3, and a main portion M4. The main portion M1, the main portion M2, the main portion M3, and the main portion M4 are T-shaped and arranged by 90 degrees sequentially. The main portion M1, the main portion M2, the main portion M3, and the main portion M4 are connected at a connection node N2.
Species VI (Fig. 8) of the patterned shielding structure 160F includes a main portion M1, a main portion M2, a main portion M3, a main portion M4, and a branch portion B2. The main portion M1, the main portion M2, the main portion M3, and the main portions M4 are connected to a connection node N2. Branch portions B2 are elongated and lengths of the all branch portions B2 are not equal. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819